DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/22/2021 in which Applicant lists claims 2, 4 and 15 as being cancelled, claims 3 and 5-9 as being previously presented, and claims 1 and 10-14 as being currently amended. It is interpreted by the examiner that claims 1, 3, 5-14 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Objections
The amendments to the claims dated 1/22/2021, in conjunction with the Examiner’s Amendment set forth below, are accepted. The objections to the claims cited in the office action mailed 11/23/2020 are hereby withdrawn.
Response to Arguments
Applicant’s arguments on page 6 of the remarks, as supported by the remarks on pages 7-9 of the remarks, filed 1/22/2021, with respect to the Quintana Arregui et al. (US 2012/0300156 A1) and Schadt et al. (US 2014/0002780 A1) references not disclosing “defining a second confinement and alignment structure wherein the second confinement and alignment structure is a polarizer with multiple patterns and defining at least two different regions on an inner surface of the second confinement and alignment structure and inducing different alignment directions on the different regions defined to 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Altman (34,115) on 1/28/2021.

The application has been amended as follows: 
Line 4 of claim 10 has been replaced with:

“or on an outer surface of the patterned polarizer (PP), or on an inner surface of a polymeric”

Allowable Subject Matter
Claims 1, 3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a manufacturing 
Claims 3 and 5-10 depend from claim 1, and therefore are allowable for at least the same reasons as claim 1.
Claim 11 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical feature for document security purposes with multiple latent images wherein the multi-patterned polarizer is a confinement and alignment structure comprising at least two different regions on its inner surface and different alignment directions on the different regions to align the liquid crystal, as generally set forth in claim 11, the method including the totality of the particular limitations recited in claim 11.
Claims 12-14 depend from claim 11, and therefore are allowable for at least the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872